Citation Nr: 1719189	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  07-39 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased disability rating for degenerative disc disease (DDD) of the lumbar spine, in excess of 10 percent for the period from November 3, 2008 to March 9, 2016, and in excess of 40 percent from March 9, 2016.

2.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Joseph Michael Woods


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1997 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Winston-Salem, North Carolina, which denied an increased disability rating for the service-connected DDD of the lumbar spine. 

In November 2006, the RO established service connection for lumbosacral strain, assigned a 10 percent rating for that disability, and effectuated the award as of December 1, 2005.  The Veteran advanced worsening back problems in a November 2008 statement, and was reexamined by VA in December 2008.  The April 2009 rating decision of the RO continued the 10 percent disability rating, and recharacterized the lumbosacral strain as DDD of the lumbar spine.

This case was previously before the Board in November 2013, where the issue of increased rating for DDD of the lumbar spine was remanded to the RO to obtain all treatment records after November 2012, and to schedule a VA examination for the DDD of the lumbar spine issue.  The treatment records were obtained, or were reasonably attempted to be obtained, and a March 2016 VA examination report reflects that an adequate lumbar spine examination was conducted.  The RO readjudicated the claim in an August 2016 supplemental statement of the case (SSOC), continued the 10 percent rating for the period of November 3, 2008 to March 9, 2016, and assigned a 40 percent rating from March 9, 2016, creating a "staged rating".  As such, the directives of the November 2013 Remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This decision increases the disability rating of the Veteran's service-connected DDD of the lumbar spine from a 40 percent rating to a 60 percent disabling for the period from March 9, 2016.  As the Veteran also in receipt of a 100 percent (total) disability rating for bi-polar disorder for this rating period, the Veteran is eligible for SMC at the housebound rate under 38 U.S.C.A. §§ 1114(s).  The Board has broadened the scope of the appeal to include claim for SMC, noting that VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 
24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  For the rating period from November 3, 2008 to March 9, 2016, the Veteran's DDD of the lumbar spine manifested by motion with pain, and forward flexion of the thoracolumbar spine of 45 degrees.

2.  For the rating period from March 9, 2016, the Veteran's DDD of the lumbar spine manifested with muscle spasms resulting in abnormal gait or spinal contour, and the Veteran had incapacitating periods that required physician-prescribed bed rest having a total duration of at least six weeks in the past 12 months.

3.  Veteran does not have, and has not had, ankylosis of the lumbar spine during any of the rating periods on appeal.

4.  For the rating period from March 9, 2016, the Veteran is service-connected at a 100 percent (total) disability rating for bipolar disorder and service-connected at a 60 percent disability rating for DDD of the lumbar spine.

5.  For the rating period from March 9, 2016, the service-connected bipolar is a psychiatric disorder and affects the Veteran's mental health, and the service-connected DDD of the lumbar spine is a musculoskeletal disorder, and affects the Veteran's physical capabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, from November 3, 2008 to March 9, 2016, the criteria for a disability rating of 20 percent for the service-connected DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242, 5243 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, from March 9, 2016, the criteria for a disability rating of 60 percent for the service-connected DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242, 5243 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for SMC at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159 (b)(1). This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In November 2008, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the April 2009 rating decision from which the instant appeal arises.  Further, the issues on appeal were readjudicated in a June 2010 Statement of the Case (SOC), and a subsequently issued December 2011, December 2012, and August 2016 SSOCs; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran with VA examinations in December 2008 and March 2016.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the disability. 

During the course of the appeal, the Court held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Veteran was previously in receipt of a 40 percent rating for the service-connected DDD of the lumbar spine, and is now, from March 9, 2016, in receipt of a 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, from March 9, 2016.  A 40 percent rating is the maximum schedular rating available for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  The Veteran does not contend and the evidence does not show unfavorable ankylosis of the lumbar spine.  For these reasons, the Board finds that Correia is inapplicable as to this period of the appeal.  Moreover, while Correia would still apply to the period on appeal prior to March 2016, the Board notes that the latest examination during such period was conducted in December 2008.  It would appear highly unlikely that any present examination could provide useful information as to the Veteran's range of passive motion almost 9 years ago.  Indeed, it would appear that remand for such purpose would only serve to delay the claim, with no meaningful benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  For the above reasons, the Board finds that no further development is required with respect to the examination reports of record. 

Additionally, the Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities rated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.   

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rating Analysis for DDD of the Lumbar Spine

Again, from November 3, 2008 to March 9, 2016, the DDD of the lumbar spine is rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, DC 5242 for DDD of the lumbar spine, and at 40 percent for the rating period from March 9, 2016.  Given the diagnosis of DDD of the lumbar spine, and that the March 2016 VA examination report that reflects the Veteran has intervertebral disc syndrome (IVDS), the Board finds that the back disability is more appropriately rated under DC 5243 for IVDS.  See VBA Training Letter 02-04 (October 24, 2002) (noting that IVDS may be referred to as slipped, herniated, ruptured, prolapsed, bulging, or protruded disc, degenerative disc disease (DDD), sciatica, discogenic pain syndrome, herniated nucleus pulposus, pinched nerve, etc.); see Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Under the rating schedule, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

In regard to the Formula for Rating Intervertebral Disc Syndrome, which based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). 

For VA compensation purposes under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this case, the Veteran has no reported associated objective neurological abnormalities, so a separate rating consideration is not for application.





Rating Period from November 3, 2008 to March 9, 2016

For the rating from November 3, 2008 to March 9, 2016, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for an increased rating of 20 percent for DDD of the lumbar spine, but no higher, have been met.

The Board finds that under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, there is no compensable rating warranted for the DDD of the lumbar spine for the period from November 3, 2008 to March 9, 2016.  Despite the Veteran's assertions of frequent back pain alleviated by rest and medication, he has not reported, and the evidence does not show, any physician-prescribed bed rest for a period of any duration due to symptoms of DDD of the lumbar spine during a 12 month period at any time during the rating from November 3, 2008 prior to March 9, 2016; therefore, no compensable rating is warranted under the Formula for Rating Intervertebral Disc Syndrome.  

The Board finds that under the General Rating Formula for Diseases and Injuries of the Spine, resolving all reasonable doubt in favor of the Veteran, the evidence is in equipoise that the criteria for a rating of 20 percent disabling, but no higher, have been met for the period from November 3, 2008 to March 9, 2016.  While the December 2008 VA examination report reflects the Veteran has no range of motion limitations and has localized tenderness not resulting in abnormal gait or abnormal spinal contour, a May 2009 social security administration examination (SSA) report and an August 2009 SSA disability determination report based on the May 2009 report, reflect back pain and forward flexion of the thoracolumbar spine limitation at 45 degrees.  Both examinations are competent, credible, and equally probative as both included in-person examinations, review of the Veteran's lay statements, and considered an adequate medical history.  As the balance of the evidence is in equipoise, the Board finds that this level of impairment is consistent with a 20 percent schedular rating.  Therefore, under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a disability rating of 20 percent, but no higher, has been met for this rating period.  The Veteran has not asserted, and the evidence does not show, unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine during the period from November 3, 2008 to March 9, 2016; therefore, a rating in excess of 20 percent is not warranted for this period.

For the rating period from November 3, 2008 to March 9, 2016, as between the two methods for rating the DDD of the lumbar spine (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), the General Rating Formula for Diseases and Injuries of the Spine is more advantageous to the Veteran, as he would receive a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, and a noncompensable rating under the Formula for Rating Invertebral Disc Syndrome.  As such, resolving all reasonable doubt in favor of the Veteran, the evidence reflects that for the rating period from November 3, 2008 to March 9, 2016, the Veteran's DDD of the lumbar spine warrants a 20 percent disability rating under Diagnostic Code 5243.  
38 C.F.R. §§ 4.3, 4.7, 4.71a.  

Rating Period from March 9, 2016

For the rating period from March 9, 2016, the criteria for a disability rating of 
60 percent for the service-connected DDD of the lumbar spine have been met.  

The Board finds that under the Formula for Rating Intervertebral Disc Syndrome a rating of 60 percent for the DDD of the lumbar spine is warranted based on incapacitating episodes for the period from March 9, 2016.  38 C.F.R. §§ 4.3, 4.7.  The March 2016 VA examination report reflects that the Veteran had incapacitating periods that required physician-prescribed bed rest having a total duration of at least six weeks in the past 12 months; therefore, the criteria for a rating of 60 percent for IVDS based on incapacitating episodes has been met or approximated for the rating period from March 9, 2016.

For the rating period from March 9, 2016, as between the two methods for rating the DDD of the lumbar spine (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), the Formula for Rating Invertebral Disc Syndrome is more advantageous to the Veteran as the Veteran would receive only a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine and a 60 percent rating under the Formula for Rating Invertebral Disc Syndrome.  As such, resolving all reasonable doubt in favor of the Veteran, the evidence reflects that for the rating period from March 9, 2016, the Veteran's DDD of the lumbar spine warrants a 60 percent disability rating under Diagnostic Code 5243.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

At this juncture, the be notes that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran initially asserted entitlement to a TDIU for both service-connected bi-polar disorder and for DDD for the lumbar spine in July 2008.  In a November 2013 Board Decision, the Veteran received a 100 percent schedular disability rating for service-connected bipolar disorder.  After the Board granted service connection for bipolar disorder, the RO assigned a disability rating of 100 percent (totally disabling) for the service-connected bipolar disorder from December 1, 2005, the date of claim for service connection.  For the period from December 1, 2005 to March 9, 2016, the Veteran has also been service-connected for DDD of the lumbar spine, now rated at 20 percent disabling.  

The Board notes that a TDIU claim can be granted despite the existence of a schedular total rating for the purpose of establishing entitlement to SMC under 
38 U.S.C.A. §1114(s).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that 38 U.S.C.A. § 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent, and 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  When a Veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley, 22 Vet. App. at 280).  Later, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that VA was required to assess all of the claimant's disabilities to determine whether entitlement to SMC under 
38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC.  

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, supra.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley at 294 (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"). Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.

As distinguished from the facts in Bradley and Buie, in this case the Veteran contends and the evidence shows that both the service-connected bi-polar disorder and the service-connected DDD of the lumbar spine combined interfere with obtaining substantial employment.  For the rating period from December 1, 2005 to March 9, 2016, the Veteran was assigned a 100 percent (total) schedular disability rating for the service-connected bipolar disorder, a 10 percent disability rating for DDD of the lumbar spine from December 1, 2005 to November 3, 2008, and is now assigned a 20 percent disability rating for the DDD of the lumbar spine from November 3, 2008 to March 9, 2016.  The record does not reflect, and the Veteran does not claim, any other service-connected or non-service connected disabilities.  

The Veteran initially asserted on a July 2008 VA Form 21-8940, that the DDD of the lumbar spine had had resulted in termination from employment; however, according to the Veteran's reports in subsequent SSA records and VA vocational rehabilitation records, the DDD of the lumbar spine interfered with bending over or repetitive motion, and the bi-polar disorder made it impossible to work with others.  An April 2009 SSA psychological evaluation report reflects that the Veteran reported low back pain, trouble concentrating, feeling angry, and interacting inappropriately with others.  A July 2010 VA vocational rehabilitation application form reflects that the Veteran advanced the following barriers to employment: (1) back pain that prevented bending over, and (2) difficulty interacting with others due to mental disabilities.  A July 2011 VA vocational rehabilitation report reflects the Veteran's withdrawal from society and mental disorder causing paranoia and being unable to work with others, are severe employment handicaps.  Thus, the Board finds the Veteran has asserted, and the evidence has shown, that for the period from December 1, 2005 to March 9, 2016, both the service-connected bi-polar disorder and the service-connected DDD of the lumbar spine combined interfered with the Veteran's substantial employability.  

The Veteran is in receipt of a 100 percent (total) rating for the service-connected bipolar disorder for the rating period from December 1, 2005, a 10 percent rating for the service-connected DDD of the lumbar spine for the rating period from December 1, 2005 to November 3, 2008, a 20 percent rating for the service-connected DDD of the lumbar spine from November 3, 2008 to March 9, 2016, and has no other disabilities; therefore, as both of these service-connected disabilities combined interfere with the Veteran's ability to obtain or maintain substantial employment, Bradley and Buie do not apply for the rating period from December 1, 2005 to March 9, 2016.

Special Monthly Compensation at the Housebound Rate

For the rating period from March 9, 2016, the Board finds that SMC at the housebound rate applies.  

SMC is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i). 

For the rating period from March 9, 2016, the Veteran is in receipt of a 100 (total) percent rating for the service-connected bi-polar disorder, and is now in receipt of a 60 percent rating for the service-connected DDD of the lumbar spine.  The bi-polar disorder is a psychiatric disorder that affects the Veteran's mental health, while the DDD of the lumbar spine is a musculoskeletal disability that affects the Veteran's physical capabilities; therefore, these service connected disabilities involve different body systems.  For these reasons the Board finds that for the rating period from March 9, 2016, the Veteran is awarded SMC under 38 U.S.C.A. § 1114(s).  

ORDER

A higher disability rating for DDD of the lumbar spine of 20 percent from November 3, 2008 to March 9, 2016, is granted; a higher disability rating of 60 percent for DDD of the lumbar spine from March 9, 2016, is granted.

SMC at the housebound rate from March 9, 2016, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


